Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 22 October 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                  
                     Dr Baron,
                     Head Quarters Prackness Oct. 22d
                     1780
                  
                  Though I am sensible how important your services will be in this
                     quarter; yet as to the Southward, there is an army to be created, the mass of
                     which is at present without any formation at all, your services there will be
                     still more essential—and as I am persuaded your inclination is to be wherever
                     you can be most useful, I have recommended it to Congress to send you with
                     General Greene to the Southern army. If Congress approve you will take his
                     orders and proceed as speedily as possible. I wish you may have been able
                     previously to obtain a satisfactory establishment for your department, which
                     will become more necessary in your absence than it has been heretofore—But if
                     it is not done, I would not have it detain you—Assure yourself that wherever
                     you are my best wishes for your success and happiness attend you. I am with
                     great regard D. Baron Your most Obed. servant
                  
               